Case 0:15-cv-62688-RS Document 318 Entered on FLSD Docket 03/22/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 15-62688-CIV-SMITH/VALLE

  FLORIDIANS FOR SOLAR CHOICE, INC., et al.,

         Plaintiffs/Judgment Creditors,
  vs.

  PCI CONSULTANTS, INC.,

         Defendants/Judgment Debtor,

  and

  ANGELO PAPARELLA, individually,

         Defendants.

                                                      /

      ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION TO
                            DISTRICT JUDGE

         This matter came before the Court upon the Report and Recommendation to District Court

  Judge [DE 310] (the “Report”), Defendant PCI Consultants, Inc.’s Objections to the Report and

  Recommendation [DE 312] (the “Objections”) and Plaintiff Floridians for Solar Choice, Inc.’s

  response to the Objections [DE 316]. As the prevailing party in this matter, Plaintiff Floridians

  for Solar Choice, Inc. (“FSC”) filed an Application for an Award of their Attorneys’ Fees (the

  “Application”). 1 In her Report, Magistrate Judge Valle recommends granting in part FSC’s

  Application [DE 241 & 242] and awarding FSC $101,590.34 in attorneys’ fees. For the reasons

  stated below, the Report is affirmed and adopted.




  1
   The matter was filed before the Eleventh Circuit Court of Appeal and transferred to the District
  Court for appropriate disposition.
Case 0:15-cv-62688-RS Document 318 Entered on FLSD Docket 03/22/2021 Page 2 of 3




  I.      LEGAL STANDARD

          When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo. Fed. R. Civ. P. 72(b)(3). In reviewing a magistrate judge’s report

  and recommendation, the district court “shall make a de novo determination of those portions of

  the report or specified proposed findings or recommendations to which objection is made.” 28

  U.S.C. § 636(b)(1). “Parties filing objections to a magistrate’s report and recommendation must

  specifically identify those findings objected to. Frivolous, conclusive, or general objections need

  not be considered by the district court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir.

  2009) (citation omitted). Absent objection, the district judge “may accept, reject, or modify, in

  whole or in part, the findings and recommendations made by the magistrate judge,” 28 U.S.C. §

  636(b)(1), and “need only satisfy itself that there is no clear error on the face of the record in order

  to accept the recommendation.” Fed. R. Civ. P. 72, advisory committee note, 1983 Addition,

  Subdivision (b).

  II.     DISCUSSION

          Defendant/Judgment Debtor PCI Consultants, Inc. (“PCI”) objects to the Report and asserts

  that Magistrate Judge Valle erred in finding that FSC should be awarded $101,590.34 in attorneys’

  fees because: (i) FSC’s counsel charged “premium billing rates” and (ii) a partner from the law

  firm, Lubell Rosen seeks the recovery of fees fifteen percent (15%) to twenty percent (20%) above

  his actual rate. The Court notes that these objections are nothing more than re-hashed arguments

  previously presented by PCI in its response to the Application. (See DE 241 & 312.) Objections

  are improper if they expand upon and reframe arguments already made and considered by the

  magistrate judge, or simply disagree with the magistrate judge’s conclusion. Webster v. Sec’y of

  Fla. Dep’t of Corr., Case No. 0:97-cv-07216-KMM, 2021 WL 663975, at *2 (S.D. Fla. Feb. 19,



                                                     2
Case 0:15-cv-62688-RS Document 318 Entered on FLSD Docket 03/22/2021 Page 3 of 3




  2021). In its Objections, PCI does not contend that Magistrate Judge Valle overlooked any

  pertinent facts or misapplied the law in making her findings. Instead, PCI simply disagrees with

  Magistrate Judge Valle’s conclusion. Because PCI has failed to properly object to the Report,

  “[t]he Court need only satisfy itself that there is no clear error on the face of the record in order to

  accept the recommendation.” Id. (citing Keaton v. United States, No. 14-21230-CIV, 2015 WL

  12780912, at *1 (S.D. Fla. May 4, 2015)). Having found none, the Objections are overruled and

  the Report is affirmed and adopted.

         Accordingly, it is

         ORDERED that:

         1.      The Report and Recommendation to District Judge [DE 310] is AFFIRMED and

  ADOPTED.

         2.      Plaintiff Floridians for Solar Choice, Inc.’s Application for Appellate Attorneys’

  Fees [DE 241 & 242] is GRANTED in part and DENIED in part. Floridians for Solar Choice,

  Inc. is awarded $101,590.34 in attorneys’ fees.

         3.      A separate judgment will be entered pursuant to Federal Rule of Civil Procedure

  58.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of March, 2021.




  cc:    Counsel of Record




                                                     3
